UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6512



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DOUGLAS ALAN JARVIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-91-70-N, CA-97-524-2)


Submitted:   July 30, 1998                 Decided:   August 26, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Douglas Alan Jarvis, Appellant Pro Se.      Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998)

and the court’s subsequent denial of his motion for reconsideration

of his § 2255 motion. We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. United States v. Jarvis, Nos. CR-91-

70-N; CA-97-524-2 (E.D. Va. Dec. 9, 1997 and Feb. 18, 1998). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2